 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.P. PARNELL,                                      No. 2:16-cv-0749 JAM AC P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CHEN, et al.,
15                       Defendants.
16

17          By order filed November 5, 2018, plaintiff’s complaint was dismissed with leave to file an

18   amended complaint within thirty days. See ECF No. 10. On December 6, 2018, January 16,

19   2019, and February 26, 2019, plaintiff was granted additional increments of thirty days in which

20   to file an amended complaint. See ECF Nos. 14, 16, 18. The last order informed plaintiff that no

21   further extensions of time would be granted and that “[f]ailure of plaintiff to timely file a First

22   Amended Complaint will result in a recommendation that this action be dismissed without

23   prejudice.” ECF No. 18 at 2. Thirty days since the last order have now expired but plaintiff has

24   not filed an amended complaint or otherwise responded to the court’s order.

25          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 1   days after being served with these findings and recommendations, plaintiff may file written
 2   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 3   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 5   F.2d 1153 (9th Cir. 1991).
 6   DATED: April 3, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
